In a proceeding pursuant to article 78 of the CPLR to compel respondents to audit and pay legal expenses incurred by petitioner in successfully defending against a prior proceeding -brought .by this court to remove him as President Judge of the District Court of Suffolk .County, the appeal is from a judgment of the Supreme Court, Suffolk County, entered November 5, 1969, which dismissed the petition. Judgment affirmed, with costs. A Judge of the District Court of Suffolk County is subject to removal proceedings pursuant to article VI (§ 22, subd. i) of the Constitution of New York; section 132 of the Code of Criminal Procedure; and subdivision (e) of section 103 of the Uniform District Court Act. Section 410 of the County Law does not direct a charge against the county for the reasonable costs and expenses of a successful defense by a Judge of a District Court in a removal proceeding. Christ, P. J., Hopkins, Brennan and Benjamin, JJ., concur. (Beldock, P. J., deceased.)